Citation Nr: 1033709	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  04-20 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for benign essential tremors, 
to include as due to herbicide exposure and or Project SHAD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Yankey, Counsel

INTRODUCTION

The Veteran served on active duty from March 1963 to August 1966.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which, in pertinent part, denied entitlement 
to service connection for benign essential tremors that were 
claimed as a neurologic disability.

The Veteran's appeal was previously before the Board in January 
2007 and March 2009, at which time it was remanded for further 
development by the originating agency.  The case has been 
returned to the Board for further appellate action.
 
The Veteran had a hearing at the Des Moines RO in May 2007.

The issue of entitlement to service connection for Parkinson's 
disease has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  See 
August 2010 Informal Hearing Presentation.  Therefore, the Board 
does not have jurisdiction over it, and it is referred to the AOJ 
for appropriate action.  


FINDING OF FACT

Benign essential tremors were not present in service or until 
years thereafter and are not etiologically related to service.


CONCLUSION OF LAW

Benign essential tremors were not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010) defined VA's duty to assist a Veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. 
§ 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) a 
connection between the Veteran's service and the disability; 4) 
degree of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a September 2004 letter, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service connection.  
The letter satisfied the second and third elements of the duty to 
notify by informing the Veteran that VA would try to obtain 
medical records, employment records, or records held by other 
Federal agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about the 
records to enable VA to request them from the person or agency 
that had them.

The Veteran has substantiated his status as a Veteran and the 
second and third elements of Dingess notice are satisfied by the 
September 2004 letter.  However, the Veteran did not receive 
notice about the evidence needed to establish a rating or notice 
regarding an effective date.  Since the claim is being denied, no 
rating is being given and no effective date is being set.  The 
failure to provide notice on the effective date and rating 
elements of the claim is harmless.  Smith v. Shinseki, No. 08-
1667 (Aug. 17, 2010).

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and VA treatment records.  In 
addition, the Veteran was afforded VA examinations in May 2007 
and April 2009 for benign essential tremors.  The latter 
examination considered the history, including that reported by 
the Veteran, and was accompanied by a rationale buttressed by 
research into the medical literature.

The Board finds that VA has complied with the VCAA's notification 
and assistance requirements.  The appeal is thus ready to be 
considered on the merits.

Legal Criteria

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see 
also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, No. 2009-7075 (Fed. Cir. Sept. 
14, 2009).  

"[L]ay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").
"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, supra 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Veterans who served on active military, naval, or air service in 
the Republic of Vietnam during the period beginning January 9, 
1962, and ending on May 7, 1975 (the Vietnam era), shall be 
presumed to have been exposed to an herbicide agent during such 
service, unless there is affirmative evidence to the contrary. 
See 38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2001).

If a Veteran had in-service herbicide exposure, the following 
diseases will be service connected if appearing within the 
appropriate time period after service: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e), including 
Note 2 (2003). 66 Fed. Reg. 23, 166- 23,169 (May 8, 2001).

The foregoing diseases shall be service connected if a Veteran 
was exposed to an herbicide agent during active military, naval, 
or air service, if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 (West 
2002); 38 C.F.R. § 3.307(d) are also satisfied.

VA has determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption of 
service connection is warranted.  See Notice, 59 Fed. Reg. 341-
346 (1994).  See also 61 Fed. Reg. 41,442- 41,449, and 61 Fed. 
Reg. 57,586-57,589 (1996).

The United States Court of Appeals for the Federal Circuit held 
that the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 
98 Stat. 2725, 2727-29 (1984) does not preclude an appellant from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); see 
also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

As such, the Board must not only determine whether the Veteran 
had a disability which is recognized by VA as being etiologically 
related to prior exposure to herbicide agents that were used in 
Vietnam (See 38 C.F.R. § 3.309(e)), but must also determine 
whether his disability was the result of active service under 38 
U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Analysis

The Veteran contends that his currently diagnosed benign 
essential tremors are related to his active military service, to 
include exposure to herbicides during service aboard the USS 
Valley Forge in the waters off the coast of Vietnam, and due to 
his participation in Project SHAD.

The Veteran has also reported on more than one occasion that he 
was exposed to a noise concussion while serving aboard the USS 
Valley Forge in 1964 or 1965 while the ship was shelling the 
enemy.  He believes that his currently diagnosed tremors are a 
result of this incident in service.  

Service treatment records are negative for any evidence of 
complaints, treatment or diagnosis of benign essential tremors or 
for treatment related to a concussion, and he was not noted to 
have signs or symptoms of such a disability at the time of his 
discharge in 1966.

Service personnel records confirm the Veteran's service aboard 
the USS Valley Forge, and his service in the "Vietnam area" in 
August and September 1964.  His ship is not among those reported 
to have participated in Project SHAD.  
www.fhp.osd.mil/CBexposures/factSheets.jsp.

The post-service medical evidence of record shows that the 
Veteran was seen in March and April 2003 for complaints of 
continual tremors, constant shaking and occasional trembling in 
the legs, but usually just the hands.  He reported that he had 
noticed the symptoms for 30 years.  He also stated; however, that 
he first noticed these symptoms around 1966, right after he was 
discharged from service, when brought to his attention by his 
mother who observed him shaking while attempting to shave.  He 
also reported that at the time his mother brought these symptoms 
to his attention, he was still "on the bottle."  He claimed to 
have been clean for 15 years at the time of his treatment.  He 
was diagnosed as having benign essential tremors in April 2003.  

In May 2004, the Veteran was seen for complaints of shakiness of 
his whole body, worse in his hands, and again reported that it 
was first noticed by his mother in the late 1960's.  The 
diagnostic impression at that time was essential tremor.  See 
outpatient treatment records from the VA Medical Center in Grand 
Island.

During a VA examination in May 2007, the Veteran was diagnosed as 
having essential tremor of unknown etiology.  The examiner opined 
that the Veteran's disability was "less than as likely as not" 
a result of exposure to Agent Orange in the military.

In accordance with the Board's March 2009 remand, the Veteran was 
afforded another VA examination in April 2009.  The examiner 
noted the Veteran's report of sustaining a concussion while 
aboard the USS Valley Forge in 1965 when a shell exploded near 
him.  The Veteran also reported again that he first noticed 
tremors in his hands right after he returned home after being 
discharged, when his mother brought it to his attention as he was 
attempting to shave with two hands.  

The examiner also noted that in April 2003, a VA neurologist had 
diagnosed the Veteran with benign essential tremors and noted 
that there was no Parkinson's.  He also noted that an April 2003 
MRI was normal.  After physical examination, the examiner 
diagnosed benign essential tremors, mostly affecting the hands 
and arms, and opined that it is less than likely than not that 
the Veteran's current essential tremors are related to anything 
or any activity or incident that occurred in service.  In 
rendering his opinion, he noted that although the Veteran 
reported an in-service concussion which he believes led to his 
disability, there is no documentation that trauma would result in 
benign essential tremors since the etiology of benign essential 
tremors is difficult to ascertain at this time other than a 50 
percent increase in first-degree relatives that have essential 
tremor (which the Veteran does not have) are present as an 
autosomal dominant finding.  The examiner also noted that the 
Veteran had a significant alcohol problem and that this fact 
would put a question on the actual date of onset of his tremors.

The Veteran has consistently reported that he sustained a 
concussion during combat operations while serving aboard the USS 
Valley Forge in 1965, and that he started experiencing symptoms 
of shaking and tremors as early as 1966, after his discharge from 
service.  The Veteran is competent to report his symptoms.  He is 
also competent to report that he was injured during active duty.  
However, he has not introduced any evidence that his claimed in-
service injury caused the delayed onset of his currently 
diagnosed benign essential tremors.  

Medical expertise would be required to provide a competent 
opinion to that effect.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training,  or experience to offer 
medical diagnoses, statements or opinions; evidence in medical 
treatises; and authoritative writings such as medical or 
scientific journals).  

In support of his claim, the Veteran has also submitted several 
statements from friends and relatives who claim that the Veteran 
exhibited previously nonexistent symptoms of trembling and 
shaking after his discharge from the military, and that the 
symptoms had progressively worsened over time.  Although the 
Veteran's friends and relatives are competent to report symptoms 
that they observed, a layperson is not competent to provide 
evidence in matters requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495-5 (1992).  The lay reports note 
symptoms after service, but do not provide evidence of a 
continuity of symptoms beginning in service and only note 
observations after service.

Furthermore, the only medical opinion of record is that the 
Veteran's benign essential tremors are less likely than not 
related to his active military duty.  The opinion was based on an 
accurate history and supported by a rationale reflecting 
consideration of the medical literature; it is thus adequate and 
probative.  The Board also notes that there is no other 
conflicting medical opinion of record.

The Board also notes that although the evidence regarding whether 
the Veteran actually served in the Republic of Vietnam is 
inconclusory, benign essential tremors is not one of the diseases 
subject to presumptive service connection under 38 C.F.R. § 
3.309(e).  Accordingly, the presumption of service connection 
based on exposure to herbicides in the Republic of Vietnam cannot 
serve to establish service connection.

The Board also notes that the evidence does not indicate that the 
USS Valley Forge, and therefore, the Veteran, did not participate 
in Project SHAD.  Even if it were shown that he was involved in 
Project SHAD, there is no competent evidence linking the benign 
essential tremors to that participation.

Accordingly, the Board concludes that the preponderance of the 
evidence is against a finding that the Veteran's currently 
diagnosed benign essential tremors are related to his active 
military service, and the Veteran's claim must be denied.


ORDER

Service connection for benign essential tremors is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


